Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the arguments and amendments of the applicant.  Response sot the arguments of the applicant appear after the first rejection they are directed to. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shioki et al. WO 2017/ 169973, in view of Hamamoto et al. WO 2019078206, Kim et al. 20140363633 and Huang et al. 20150378251 combined with Takai et al. 20090220869 and/or Ikuta et al. 20060007433. 
Shioki et al. WO 2017/169973 (US 20190079382 used in lieu of machine translation) in example 1, the substrate is coated with Mo/Si alternating layers to form the multilayer reflective film, and a first fiducial mark with a diameter of 0.5 microns and a depth of 60 nm was formed by micro indention, the mask blank was then inspected for defects and the position information of the defects determined using the fiducial marks, the absorber layer was then applied and patterned to from the second set of fiducial marks with a cross shape in the absorber layer and uncover the first set of fiducial marks.  The mask blank was then inspected again for defects and the mask pattern data was modified to cover defects with absorber and then was written into the resist (WO at [0090-0101], US at [0158-0175]).  Figures 1 and 6 illustrate the formation of a reflective mask blank including a substrate (10) and reflective multilayer (21), which is patterned with a first set of square fiducial marks (22). The mask blank is then inspected for defects.  It is then coated with an absorber layer (31), which is patterned to reveal the set of fiducial marks (22) and form a second set of fiducial marks in the shape of crosses (42).  The mask is then inspected again for defects and the absorber layer is patterned. The fiducial marks serve as a reference for the position of the defects (WO at [0039-0044], US at [0084-0091]). Figures 7 and 10 and the associated process are similar, but the first fiducial mark (22) formed in the reflective multilayer is a circle (WO at [0106-0124], US at [0182-0203]). The reflective multilayer can be formed of alternating Mo/Si layers and may have a protective film (WO at [0061-0064], US at [0114-0119]).  The first set of fiducial marks can be formed by micro indention/embossing, focused ion beam, photolithography or laser light and serves the act as a reference position for the defect detection device (WO at  [0065-0072], US at [0121-0129]).  The defect location can then be used by the defect management system to draw the pattern for the mask pattern to be transferred into the absorber layer to minimize the effects of defects (WO at [0089], US at [0155].  The type of defect (protrusion or recess) in/on the reflective multilayer, its size and its location/position relative to the fiducial mark is determined in the inspection (WO at , US at [0271]. 
Hamamoto et al. WO 2019078206 (US 20200249558 used in lieu of machine translation, priority document application JP 2017-201189 attached) teach with respect to figure 2, an EUV photomask with alignment/reference features (20).  These can be various shapes including a cross, line, “L” shape or a dot (figure 5A-D) (WO at [0072], US at  [0116-0119]).  Figures 3 and 4 show the side view of the alignment/reference mark.  Figure 3, illustrates the case where the annealed area (26) with a depression in the middle (21). Figure 4, illustrates the case where the annealed area (26) with a protrusion in the middle (23).  The width of the alignment marks can be 1 to 10 microns (WO at [0045-0048], US at [0080-0084]). The alloying of the Mo/Si and Ru films to form a mixing/alloying region which can be formed using a laser with a pulse width of 3ns to 3000 s (WO at [0049-0070],US at [0086-0114]).  In example 1, a substrate is polished, the backside is coated with CrN, and the front surface is coated with alternating layers of Mo/Si.  And a RuNb protective film.  a 405 nm laser was used to form a cross shaped mark with a depth of 30 nm, a width of 450 nm and a length of 1 mm. This was then coated with a TaBN absorber layer and a TaBO low reflection layer (WO at [0107-0122], US at [0161-0191]). 
Kim et al. 20140363633 teaches with respect to figure 3B, the correction of an EUV photomask by exposure to and energy beam (EB) to physically deform the selection point SP1 and correct a registration error in some of the main pattern elements (112). The result of this is the annealing in area (190) which increased the density of the reflective multilayer (150) by causing alloying/mixing to for a metal silicide or disperse the metal into other layers. The use of a laser as the energy beam is disclosed [0080-0089, particularly 0086,0081]. Figure 8B shows the second formation of second area. The energy beam can be an electron beam, ion beams, laser beams or the like [0102-0123]. Lasers are disclosed at [0125,0128] for use in exposure of photoresists. The presence of white (reflective) or black (non-reflective) defects on the mask is disclosed [0061,0003]. The formation of any mark, pit, alloyed area or the like in the reflective multilayer inherently may function as a fiducial mark as it inherently differs from the adjacent area and has a distinct and fixed position in the X-Y plane. 
Huang et al. 20150378251 teaches with respect to figure 1, providing an EUV mask blank with a reflective multilayer.  Determining the size and location of these defects to identify printable/printing defects. Determining the position of the mask/absorber pattern to mitigate the effect of these defect by placing the absorber/mask pattern over the defects.  If all the printable defects have not been covered, the reflective multilayer is etched to correct the defects [0017-0024].  See also figure 5 and associated text [0040-0046]. Figure 2 shows defects introduced by particles in the reflective multilayer [0030]. The correction of those which are printable native defects in the multilayer which cannot be mitigated by covering with the patterned absorber are removed by ML transplant (figures 1 and 5 and associated text). 
Takai et al. 20090220869 describes an EUV mask which is exposed using a femtosecond laser in the frame region, thereby heating the multilayer reflective film to form a regions where the alternating layers of Mo/Si are denatured/alloyed to form MoSi in the exposed area (22) [0094-0097]. 
Ikuta et al. 20060007433 teaches with respect to figures 3A and 3B, the exposure to increase the density of the exposed areas (37,38,39) to compensate for particle defects in the multilayer coating (35,36).  The use of various lasers including femtosecond lasers is disclosed [0028]. 
It would have been obvious to modify the process of Shioki et al. WO 2017/169973 by forming the fiducial marks in the reflective multilayer using a femtosecond laser to alloy the Mo/Si multilayer as taught by Takai et al. 20090220869 and/or Ikuta et al. 20060007433 based upon the disclosure of the use of laser to form the fiducials in Shioki et al. WO 2017/169973 at (WO at [0065-0072], US at [0121-0129]) and the demonstrated formation of fiducials with a laser found in Hamamoto et al. WO 2019078206, to leave the damaged areas of the fiducials covered by the absorber layer as taught by Kim et al. 20140363633  and to use the fiducial markings in the process of optimizing the placement of the absorber mask pattern as taught in Shioki et al. WO 2017/169973 at (WO at [0090-0101], US at [0158-0175]) and Huang et al. 20150378251 at [0017-0024] so that as many defects as possible are covered by the absorber pattern and to allow the laser induced fiducial marks formed in the reflective multilayer to remain covered by the absorber layer based upon the teachings of Kim et al. 20140363633 which clearly establish that it would be able to still function as a fiducial mark when covered. 
With respect to claim 25, it further, would have been obvious to correcting the printable phase defects in the reflective layer which are not covered by absorber as taught by Huang et al. 20150378251 at [0017-0024]. 


The applicant argues that the prior art applied in the rejection does not teach the absorber pattern completely covering the fiducial which is formed by damage to the reflective multilayer.  The examiner disagrees, pointing to figure 3A and 3B of Kim et al. 20140363633 (reproduced below), where figures 3A (top view) and 3B (side view) show the location of the fiducial outside the pattern region (140) and figure 3B clearly shows the fiducial formed using an electron beam (EB) to damage and form a depression (190) in the reflective multilayer (150) and the depression is also formed in the capping (160), buffer(162), absorber (170) and low reflection/antireflection layer (172) in the region defined by (190).  The depression at the top surface is the difference in heights PD1 and PD2 on the left of figure 3B. 

    PNG
    media_image1.png
    499
    468
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    667
    468
    media_image2.png
    Greyscale

The examiner points to the depression in the top surface of  the absorber layer (31) in the area above/on the fiducial (22) in figure 6(b) of Shioki et al. WO 2017/ 169973

    PNG
    media_image3.png
    100
    345
    media_image3.png
    Greyscale

So the primary reference, Shioki et al. WO 2017/ 169973, recognizes the effect of the depression (22)  formed in the reflective multilayer on the subsequently applied absorber layer (31).  The applicant asserts that  [0135-0149] of Shioki et al. teach away from leaving the absorber over the reference mark (22).  As these passages are in Japanese, The examiner adds a machine translation to the record.  The examiner agrees that these passages describe the reference mark (22) as not being covered by the absorber, but they do not negate the teachings of Kim et al. 20140363633 with respect to figures 3A and 3B ant the teachings of  and Figure 6B of Shioki et al. WO 2017/ 169973 which shows that the depressions cause depressions in the top surface of the subsequently applied absorber layer.   The rejection stands.

Claims 1-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shioki et al. WO 2017/ 169973, in view of Hamamoto et al. WO 2019078206, Kim et al. 20140363633 and Huang et al. 20150378251 combined with Takai et al. 20090220869 and/or Ikuta et al. 20060007433, further in view of Budach et al. 20130156939. 
Budach et al. 20130156939 describes different methods for repairing or compensating for buried defects in an EUV mask.  One technique removes the buried defect and overlying portions of the reflective multilayer using drilling or the like and requires some effort [0042-0044]. Another technique focusses a femtosecond laser on the multilayer to locally shrink or expand the multilayer and is preferred as the impact of the repair is minimized [0045-0048,0120-0121]. Another process is the use of an ion beam doping [0053-0066]
It would have been obvious to modify the process of Shioki et al. WO 2017/169973 by forming the fiducial marks in the reflective multilayer using a femtosecond laser to alloy the Mo/Si multilayer as taught by Takai et al. 20090220869 and/or Ikuta et al. 20060007433 based upon the disclosure of the use of laser to form the fiducials in Shioki et al. WO 2017/169973 at (WO at [0065-0072], US at [0121-0129]) and the demonstrated formation of fiducials with a laser found in Hamamoto et al. WO 2019078206, to leave the damaged areas of the fiducials covered by the absorber layer as taught by Kim et al. 20140363633 and to use the fiducial markings in the process of optimizing the placement of the absorber mask pattern as taught in Shioki et al. WO 2017/169973 at (WO at [0090-0101], US at [0158-0175]) and Huang et al. 20150378251 at [0017-0024] so that as many defects as possible are covered by the absorber pattern, to allow the laser induced fiducial marks formed in the reflective multilayer to remain covered by the absorber layer based upon the teachings of Kim et al. 20140363633 which clearly establish that it would be able to still function as a fiducial mark when covered, and correcting the printable phase defects in the reflective layer which are not covered by absorber as taught by Huang et al. 20150378251 at [0017-0024] using known techniques such as the drilling/fill , the laser exposure and/or the ion beam doping taught by Budach et al. 20130156939. 
	The rejection stands for the reasons above as no further arguments were advanced. 

Claims 1-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shioki et al. WO 2017/ 169973, in view of Hamamoto et al. WO 2019078206, Kim et al. 20140363633 and Huang et al. 20150378251 combined with Takai et al. 20090220869 and/or Ikuta et al. 20060007433, further in view of Mangat et al. 20130029253.
Mangat et al. 20130029253 teaches in figure 10-15, the exposure to alloy/mix the reflective multilayer (66) in areas (70), covering the result with an absorber layer (72) which is patterned in the circuit area (74), a second resist is then applied (76) and patterned to form openings (78) in registration with the damaged areas of the reflective multilayer (70) which is then used to form openings in the absorber layer to expose these.
In addition to the basis above, it would have been obvious to modify the processes rendered obvious by the combination of Shioki et al. WO 2017/ 169973, Hamamoto et al. WO 2019078206, Kim et al. 20140363633 and Huang et al. 20150378251 combined with Takai et al. 20090220869 and/or Ikuta et al. 20060007433 by further processing the absorber layer to expose the alloyed/mixed areas of the reflective multilayer as taught by Mangat et al. 20130029253.
The rejection stands for the reasons above as no further arguments were advanced. 

Claims 1-13 would be considered obvious over the combination of Kim et al. 20140363633, in view of Huang et al. 20150378251 and Xiong et al. 20120238096
Xiong et al. 20120238096 illustrates defects in the reflective multilayer in the cross-sectional view of figures 5B and 5C. The relative location of these defects relative to the circuit pattern is illustrated in figure 2c, where the pattern is shifted away from the defect (22), Figure 3C, where the circuit pattern does not cover the defect (32) and figure 4C, where the circuit pattern partially covers the defect (32). 
	It would have been obvious to one skilled in the art that the masks of Kim et al. 20140363633 would inherently have defects in the reflective multilayer or include those having defects in the reflective multilayer from the teachings of Huang et al. 20150378251 and Xiong et al. 20120238096 which detail their common presence in EUV mask and techniques for dealing with them when they cannot be covered by the absorber pattern. 
	The rejection stands for the reasons of record as no further arguments were advanced by the applicant.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of U.S. Patent No. 11281090 in view of Huang et al. 20150378251 and Xiong et al. 20120238096.
It would have been obvious to one skilled in the art that the patterned masks (as opposed to mask blanks) of claims 13-19 of U.S. Patent No. 11281090 would include those having defects in the reflective multilayer from the teachings of Huang et al. 20150378251 and Xiong et al. 20120238096 which detail their common presence in EUV mask and techniques for dealing with them when they cannot be covered by the absorber pattern. 
The rejection stands for the reasons of record as no further arguments were advanced by the applicant.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-22 of U.S. Patent No. 11262647 in view of Huang et al. 20150378251 and Xiong et al. 20120238096.
It would have been obvious to one skilled in the art that the patterned masks (as opposed to mask blanks) of claims 14-22 of U.S. Patent No. 11262647 would include those having defects in the reflective multilayer from the teachings of Huang et al. 20150378251 and Xiong et al. 20120238096 which detail their common presence in EUV mask and techniques for dealing with them when they cannot be covered by the absorber pattern. 
The rejection stands for the reasons of record as no further arguments were advanced by the applicant.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaneko et al. JP 2012-209398 (machine translation attached) teaches the use of an electron beam to mix the layer of the reflective multilayer and form a light shielding frame region (21a) around the patterned area (85) of the mask, being covered by the capping (41) and absorber layer (51) (see abstract).

    PNG
    media_image4.png
    199
    194
    media_image4.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 2, 2022